Exhibit 10.1

 

Execution Version

 

ROYAL BANK OF CANADA
200 Vesey Street
New York, New York 10281

 

BARCLAYS BANK PLC
745 Seventh Avenue
New York, New York 10019

 

PERSONAL AND CONFIDENTIAL

 

September 24, 2018

 

Victory Capital Holdings, Inc.

4900 Tiedeman Road, 4th Floor
Brooklyn, Ohio 44144

Attention:                      Terence Sullivan

Chief Financial Officer

 

Project Patriot

Amended & Restated Commitment Letter

 

Ladies and Gentlemen:

 

You have informed Royal Bank of Canada (“Royal Bank”), RBC Capital Markets*
(“RBCCM” and, together with Royal Bank, “RBC”) and Barclays Bank PLC (“Barclays”
and, together with RBC, the “Commitment Parties,” “we” or “us”) that Victory
Capital Holdings, Inc. (the “Borrower”) intends to, directly or indirectly,
acquire (the “Acquisition”) 100% of the outstanding equity interests of an
entity previously identified to us as “Patriot” (the “Target”), from the current
equity-holders thereof (collectively, the “Sellers”).  Reference is made to that
certain Credit Agreement, dated as of February 12, 2018, by and among the
Borrower, Royal Bank, as administrative agent (the “Administrative Agent”), the
lenders party thereto (the “Existing Lenders”) and the other parties thereto (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”; the existing Term Facility
thereunder, the “Existing Term Loan Facility”).  Capitalized terms used without
definition in this letter (together with the annexes hereto, this “Amended &
Restated Commitment Letter”) have the meanings given to them in the annexes
hereto or the Existing Credit Agreement, as applicable.  This Amended & Restated
Commitment Letter amends and restates and supersedes in its entirety that
certain commitment letter (the “Original Commitment Letter”) dated September 21,
2018 (the “Original Commitment Letter Date”), among Royal Bank, RBCCM and you,
and such Original Commitment Letter shall be of no further force and effect.

 

You have also informed us that (i) the Acquisition, (ii) the Refinancing (as
defined in Annex B) and (iii) the payment of fees and expenses in connection
with the foregoing will be financed in part with a $265.0 million senior secured
incremental first lien term loan B facility (the “Incremental Term Loan
Facility”) having the terms set forth on Annex A (the “Incremental Term Loan
Term Sheet”).  The Acquisition, the Refinancing, the initial borrowings under
the Incremental Term Loan Facility, the payment of fees and expenses in
connection with the foregoing, and all related transactions are referred to
herein as the “Transactions.”

 

--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

1.                                      Commitments; Titles and Roles.

 

Based upon the foregoing, each of Royal Bank and Barclays (in such capacities,
the “Initial Lenders”) hereby severally, and not jointly, commits to provide to
the Borrower 50% and 50%, respectively, of the Incremental Term Loan Facility
upon the principal terms set forth or referred to herein, in the Fee Letter and
in the Incremental Term Loan Term Sheet, and otherwise on terms identical to the
terms applicable to the Existing Term Loans set forth in the Existing Credit
Agreement; it being understood and agreed that the only conditions precedent to
such commitment are the conditions expressly set forth on Annex B hereto.

 

We are pleased to confirm the arrangements pursuant to which each of RBCCM and
Barclays is authorized by you to act, and each of RBCCM and Barclays is pleased
to confirm its agreement to act, as joint lead arrangers and joint bookrunners
(in such capacities, the “Lead Arrangers”) in connection with the Incremental
Term Loan Facility.

 

Our fees for our commitment and for services related to the Incremental Term
Loan Facility are set forth in a separate Fee Letter entered into by you, Royal
Bank, RBCCM and Barclays on the date hereof (the “Fee Letter”).

 

It is agreed that (i) RBCCM shall have “left side” designation and shall appear
on the top left, and (ii) Barclays shall have “right side” designation and shall
appear on the top right, in each case, of the Confidential Information
Memorandum (as defined below), the Lender Presentation (as defined below) and
all other information or marketing materials in respect of the Incremental Term
Loan Facility.  At any time within 10 days after the date of this Commitment
Letter additional agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers (any such agent, agent, co-agent,
arranger, co-arranger, bookrunner, co-bookrunner, manager or co-manager, an
“Additional Commitment Party” and, together with us, the “Commitment Parties”)
may be appointed or additional titles conferred in respect of the Incremental
Term Loan Facility in a manner and with economics determined by the Lead
Arrangers in consultation with you and reasonably acceptable to you (it being
understood and agreed that, (i) to the extent you appoint Additional Commitment
Parties or confer other titles in respect of the Incremental Term Loan Facility,
the commitments of each Initial Lender in respect of the Incremental Term Loan
Facility will be reduced on a pro rata basis by the amount of the commitments of
such appointed entities upon the execution by such financial institution of
customary joinder documentation in a form reasonably satisfactory to you and
(ii) no other agent, co-agent, arranger, co-arranger, bookrunner, co-bookrunner,
manager or co-manager shall be entitled to greater economics in respect of the
Incremental Term Loan Facility than any Initial Lender and no more than 20% in
the aggregate of the commitments for the aggregate Incremental Term Loan
Facility may be provided by all such agents, co-agents, arrangers, co-arrangers,
bookrunners, co-bookrunners, managers or co-managers).  You agree that, subject
to the foregoing sentence, no other agent, co-agent, arranger, co-arranger,
bookrunner, co-bookrunner, manager or co-manager will be appointed, no other
titles will be awarded and no compensation (other than that expressly
contemplated by this Amended & Restated Commitment Letter and the Fee Letter
referred to below and other than in connection with any additional appointments
referred to above) will be paid in connection with the Incremental Term Loan
Facility unless you and we shall so agree.

 

2.                                      Conditions Precedent.

 

The Commitment Parties’ commitments and agreements hereunder are subject only to
the conditions precedent listed on Annex B attached to this Amended & Restated
Commitment Letter.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Amended & Restated Commitment Letter, the Fee
Letter or any other letter agreements or other undertakings concerning the
financing of the Acquisition to the contrary, (a) the only representations the
accuracy of which will be a condition to the availability of the Incremental
Term Loan Facility on the Closing Date will be (i) the representations made by
or with respect to the Target in the Acquisition Agreement as are material to
the interests of the Lenders and the Lead Arrangers (but only to the extent that
the Borrower or its affiliates have the right not to consummate the Acquisition,
or to terminate their obligations (or otherwise do not have an obligation to
close), under the Acquisition Agreement as a result of a failure of such
representations in the Acquisition Agreement to be true and correct) (such
representations and warranties, the “Specified Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below), and
(b) the terms of the Facility Documents (as defined below) for the Incremental
Term Loan Facility will be such that they do not impair the availability of the
Incremental Term Loan Facility on the Closing Date if the conditions set forth
in Annex B hereto are satisfied (it being understood that to the extent any
security interest in the intended collateral (other than any collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of stock certificates of the Target and its material
domestic subsidiaries; provided that any such stock certificates of the Target
and its material domestic subsidiaries will be required to be delivered on the
Closing Date only to the extent received from the Seller after you have used
commercially reasonable efforts to cause the Seller to deliver them to you on
the Closing Date) is not perfected on the Closing Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the availability of the
Incremental Term Loan Facility on the Closing Date but such security
interest(s) will be required to be perfected after the Closing Date pursuant to
the requirements of Section 5.11 of the Existing Credit Agreement.  As used
herein, “Specified Representations” means the representations in the Existing
Credit Agreement, as applicable to the Borrower and the Guarantors (as defined
in Annex A), relating to incorporation or formation; organizational power and
authority to enter into the Facility Documents relating to the Incremental Term
Loan Facility; due authorization, execution, delivery and enforceability of such
Facility Documents; solvency on a consolidated basis as of the Closing Date
after giving pro forma effect to the transactions occurring on the Closing Date
and consistent with the solvency certificate in Exhibit M to the Existing Credit
Agreement; no conflicts of the Facility Documents with the charter documents;
Federal Reserve margin regulations; the Investment Company Act; the PATRIOT Act;
use of proceeds not violating FCPA, OFAC and other anti-terrorism laws; and,
subject to the limitations on perfection of security interests set forth in the
preceding sentence, the creation, validity and perfection of the security
interests granted in the proposed collateral.  This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provisions.”

 

The Incremental Term Loan Facility shall be documented as an amendment to the
Existing Credit Agreement, as well as, to the extent necessary, other documents
related thereto including, without limitation, the Loan Documents (as defined in
the Existing Credit Agreement) and other definitive documents (collectively, the
“Facility Documents”), which shall effect only those changes to the Existing
Credit Agreement and related Loan Documents set forth in Annex A hereto (subject
to the “market flex” provisions of the Fee Letter) and such other ministerial
changes as are necessary to cause the Incremental Term Loan Facility to be
incorporated into the Existing Credit Agreement.

 

3.                                      Syndication

 

The Lead Arrangers intend, and reserve the right, to syndicate the Incremental
Term Loan Facility to a group of banks, financial institutions and other
institutional lenders identified by the Lead Arrangers in consultation with you
and subject to your consent (such consent not to be unreasonably withheld or
delayed) (collectively, the “Lenders”); provided that the Lead Arrangers agree
not to syndicate to any Disqualified Institution.  No Disqualified Institution
may become a Lender or have any commitment or right (including a participation
right in respect of the Incremental Term Loan Facility) with respect to any

 

3

--------------------------------------------------------------------------------


 

loan or other extension of credit under the Incremental Term Loan Facility
without the written consent of the Borrower.  You acknowledge and agree that the
commencement of syndication shall occur in the discretion of the Lead
Arrangers.  The Lead Arrangers will lead the syndication, including determining
the timing of all offers to potential Lenders, any title of agent or similar
designations or roles awarded to any Lender and the acceptance of commitments,
the amounts offered and the compensation provided to each Lender from the
amounts to be paid to the Lead Arrangers pursuant to the terms of this Amended &
Restated Commitment Letter and the Fee Letter.  The Lead Arrangers will
determine the final commitment allocations and will notify you of such
determinations.  You agree to use all commercially reasonable efforts to ensure
that the Lead Arrangers’ syndication efforts benefit from the existing lending
relationships of the Borrower and the Target and their respective subsidiaries. 
To facilitate an orderly and successful syndication of the Incremental Term Loan
Facility, you agree that, until the later of (A) the Closing Date and (B) the
earlier of (i) 60 days after the Closing Date and (ii) a Successful Syndication
(as defined in the Fee Letter) (such date, the “Syndication Date”), you will
not, and you will use commercially reasonable efforts to ensure that the Target
does not, syndicate or issue, attempt to syndicate or issue, or announce the
syndication or issuance of, any debt facility or any debt security of the
Borrower or the Target or any of their respective subsidiaries (other than the
Incremental Term Loan Facility, indebtedness permitted pursuant to the
Acquisition Agreement, borrowings under the Existing Credit Agreement and other
existing lines of credit in the ordinary course of business), without the prior
written consent of the Lead Arrangers.  For the avoidance of doubt, nothing in
this Section 3 shall entitle any Initial Lender to reduce its commitment under
this Amended & Restated Commitment Letter in the event the Lead Arrangers are
unable to syndicate the Incremental Term Loan Facility.  Notwithstanding the
Lead Arrangers’ right to syndicate the Incremental Term Loan Facility and
receive commitments with respect thereto, except in connection with an
assignment to an Additional Commitment Party pursuant to the second paragraph
under Section 1 above, unless otherwise agreed to by you, (x) the Commitment
Parties shall not be relieved or released from their obligations hereunder
(including the Commitment Parties’ obligation to fund the Incremental Term Loan
Facility on the Closing Date) in connection with any syndication, assignment or
participation in the Incremental Term Loan Facility until the initial funding of
the Incremental Term Loan Facility on the Closing Date and (y) unless you and we
agree in writing, the Lead Arrangers shall retain exclusive control over all
rights and obligations with respect to the Incremental Term Loan Facility,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred.  Without limiting
your obligations to assist with the syndication efforts as set forth herein, it
is understood and agreed that the commitments hereunder are not conditioned upon
the syndication of, or receipt of commitments in respect of, the Incremental
Term Loan Facility and in no event shall the commencement or successful
completion of the syndication of the Incremental Term Loan Facility constitute a
condition to the availability and initial funding of the Incremental Term Loan
Facility on the Closing Date.

 

You agree to cooperate with the Lead Arrangers, and agree to use commercially
reasonable efforts to cause the Target to cooperate with the Lead Arrangers, in
connection with the syndication of the Incremental Term Loan Facility,
including, without limitation, (i) your assistance in the preparation of one or
more information packages for the Incremental Term Loan Facility regarding the
business, operations, financial projections and prospects of the Borrower and
the Target (collectively, the “Confidential Information Memorandum”) including,
without limitation, information relating to the transactions contemplated
hereunder prepared by or on behalf of you or the Target deemed reasonably
necessary by the Lead Arrangers to complete the syndication of the Incremental
Term Loan Facility (including, without limitation, any quality of earnings
report prepared in connection with the Transactions, which you shall use
commercially reasonable efforts to make available to Lenders who agree to a
customary non-disclosure and non-reliance letter with the preparer of such
report), (ii) your delivery of customary financial projections of the Borrower
and the Target for use in the Confidential Information Memorandum, (iii) your
using commercially reasonably efforts to obtain (or re-confirm, if applicable),
prior to the commencement of the Marketing Period (as defined in Annex B), (a) a
public

 

4

--------------------------------------------------------------------------------


 

corporate family rating from Moody’s Investor Services, Inc. (“Moody’s”), (b) a
public corporate credit rating from Standard & Poor’s Financial Services LLC, a
subsidiary of S&P Global Inc. (“S&P”) and (c) a public credit rating for the
Incremental Term Loan Facility from each of Moody’s and S&P (it being understood
that in no event shall any specific rating be required nor shall obtaining any
such rating be a condition to the Commitment Parties’ commitments hereunder or
the funding of the Incremental Term Loan Facility on the Closing Date) and
(iv) your presentation of one or more customary information packages for the
Incremental Term Loan Facility reasonably acceptable in format and content to
the Lead Arrangers (collectively, the “Lender Presentation”) in meetings and
other communications with prospective Lenders or agents in connection with the
syndication of the Incremental Term Loan Facility (including, without
limitation, direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Borrower (and your using
commercially reasonable efforts to cause direct contact between senior
management and representatives of the Target) with prospective Lenders and
participation of such persons in meetings) (such initial meeting with
prospective Lenders, the “Bank Meeting”).  In connection with the preparation of
any such Confidential Information Memorandum and Lender Presentation, you agree
to provide the Lead Arrangers, upon request, with all information, documentation
or materials reasonably requested to be delivered to the Lead Arrangers in
connection therewith (collectively, the “Information”).  You agree that
Information regarding the Incremental Term Loan Facility and Information
provided by you, the Target or your or their respective representatives to the
Lead Arrangers in connection with the Incremental Term Loan Facility (including,
without limitation, the Confidential Information Memorandum, the Lender
Presentation and draft, and execution copies of the Loan Documents) may be
disseminated to potential Lenders and other persons through one or more internet
sites (including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Incremental Term Loan
Facility or otherwise, in accordance with the Lead Arrangers’ standard
syndication practices, and you acknowledge that neither the Lead Arrangers nor
any of their affiliates will be responsible or liable to you or any other person
or entity for damages arising from the use by others of any Information or other
materials obtained on the Platform.

 

It is understood that in connection with your assistance described above, you
will provide, and cause all other applicable persons to provide, customary
authorization letters to the Lead Arrangers authorizing the distribution of the
Information to prospective Lenders.  The Borrower acknowledges that certain of
the Lenders may be “public side” Lenders (i.e. Lenders that do not wish to
receive Private-Side Information (as defined below)) (each, a “Public Lender”;
and Lenders who are not Public Lenders being referred to herein as “Private
Lenders”).  At the reasonable request of the Lead Arrangers, the Borrower agrees
to assist in the preparation of an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
containing a representation that such Information does not contain Private-Side
Information.  “Public-Side Information” means information that is either (x) of
a type that would be made publicly available if the Borrower, the Target or any
of their respective subsidiaries were issuing securities pursuant to a public
offering or (y) not material non-public information (for purposes of United
States federal, state or other applicable securities laws); and “Private-Side
Information” means any information that is not Public-Side Information.  In
addition, the Borrower will clearly designate as Public-Side Information all
Information provided to the Lead Arrangers by or on behalf of the Borrower or
the Target which contains exclusively Public-Side Information.  The Borrower
acknowledges and agrees that the following documents may be distributed to all
Lenders (including Public Lenders): (a) drafts and final versions of the Loan
Documents; (b) term sheets and notification of changes in the terms of the
Incremental Term Loan Facility and (c) administrative materials prepared by the
Lead Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda).

 

With your consent (not to be unreasonably withheld), at the Commitment Parties’
own expense, the Commitment Parties may place advertisements in financial and
other newspapers and periodicals or on a

 

5

--------------------------------------------------------------------------------


 

home page or similar place for dissemination of information on the Internet or
worldwide web as the Commitment Parties may choose, and circulate similar
promotional materials, after the closing of the transactions in the form of a
“tombstone”, “case study” or otherwise, containing information customarily
included in such advertisements and materials, including (i) the names of the
Borrower and its affiliates (or any of them), (ii) the Commitment Parties and
their affiliates’ titles and roles in connection with the transactions, and
(iii) the amount, type and closing date of such transactions.

 

4.                                      Information.

 

You represent and covenant that (i) all written Information (other than
financial projections, estimates, forecasts, forward-looking information and
information of a general economic or industry-specific nature) provided directly
or indirectly by you to the Commitment Parties or the Lenders in connection with
the transactions contemplated hereunder, when taken as a whole, is and will be
complete and correct in all material respects and does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements and updates thereto) (it being understood that, with respect
to the Target, its subsidiaries and its representatives, such representations
are made to the best of your knowledge) and (ii) the financial projections that
have been or will be made available to the Commitment Parties or the Lenders by
or on behalf of you have been and will be prepared in good faith based upon
assumptions that are believed by the preparer thereof to be reasonable at the
time such financial projections are furnished to the Commitment Parties or the
Lenders, it being understood and agreed that financial projections are not a
guarantee of financial performance and actual results may differ from financial
projections and such differences may be material.  You agree that if at any time
prior to the Syndication Date you become aware that any of the representations
in the preceding sentence would be incorrect in any material respect if the
Information and financial projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances.  In arranging and syndicating the
Incremental Term Loan Facility, the Commitment Parties will be entitled to use
and rely on the Information and the financial projections without responsibility
for independent verification thereof.  We will have no obligation to conduct any
independent evaluation or appraisal of the assets or liabilities of you, any of
your subsidiaries, the Target or any other party or to advise or opine on any
related solvency issues.

 

5.                                      Indemnification and Related Matters.

 

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification.  You agree to indemnify and hold harmless each of the
Commitment Parties and each Related Party thereof in accordance with
Section 9.03(b) of the Existing Credit Agreement (as if an Indemnitee
thereunder).

 

In addition, if the Acquisition is consummated and the Incremental Term Loan
Facility is funded, you agree to reimburse us periodically for our reasonable
and documented out-of-pocket fees and expenses (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of outside counsel and, if
reasonably necessary, of one local counsel in any relevant jurisdiction)
incurred in connection with the Incremental Term Loan Facility (including the
syndication thereof), this Amended & Restated Commitment Letter or the Fee
Letter.

 

6.                                      Assignments.

 

This Amended & Restated Commitment Letter may not be assigned by any party
hereto (except by the Commitment Parties as set forth below) without the prior
written consent of each other party hereto (and

 

6

--------------------------------------------------------------------------------


 

any purported assignment without such consent will be null and void), is
intended to be solely for the benefit of the Commitment Parties and the other
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  Any Commitment
Party may assign its commitments and agreements hereunder, in whole or in part,
to any of its affiliates and, as provided above, to any Additional Commitment
Party prior to the Closing Date.  Any assignment by a Commitment Party to any
person (other than any Additional Commitment Party) made prior to the initial
funding under the Incremental Term Loan Facility will not relieve such
Commitment Party of its obligations set forth herein to fund that portion of the
commitments so assigned to the extent such assignee fails to fund the portion of
the commitment assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions of such funding set forth herein.  None of this
Amended & Restated Commitment Letter or the Fee Letter may be amended or any
term or provision hereof or thereof waived or otherwise modified except by an
instrument in writing signed by each of the parties hereto or thereto, as
applicable, and any term or provision hereof or thereof may be amended or waived
only by a written agreement executed and delivered by all parties hereto or
thereto.

 

7.                                      Confidentiality.

 

Please note that this Amended & Restated Commitment Letter and the Fee Letter
and any written communications provided by, or oral discussions with, the
Commitment Parties in connection with this arrangement are exclusively for your
information and may not be disclosed by you to any third party or circulated or
referred to publicly without the prior written consent of the Commitment Parties
except, after providing written notice to the Commitment Parties to the extent
you are permitted to do so under applicable law, pursuant to a subpoena or order
issued by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that the Commitment Parties hereby
consent to your disclosure of (i) this Amended & Restated Commitment Letter, the
Fee Letter, and such communications and discussions to your officers, directors,
employees, affiliates, controlling persons, members, partners, attorneys,
accountants, representatives, agents and advisors who are directly involved in
the consideration of the Incremental Term Loan Facility and who have been
informed by you of the confidential nature of such advice and this Amended &
Restated Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Amended & Restated Commitment Letter, the
Fee Letter or the information contained herein or therein to the Target and the
Seller to the extent you notify such persons of their obligations to keep such
material confidential, and to the Target’s and the Seller’s respective officers,
directors, employees, affiliates, controlling persons, members, partners,
attorneys, accountants, representatives, agents and advisors who are directly
involved in the consideration of the Incremental Term Loan Facility to the
extent such persons agree to hold the same in confidence (provided that any such
disclosure of the Fee Letter or its terms or substance shall be redacted in a
manner reasonably satisfactory to the Commitment Parties), (iii) this Amended &
Restated Commitment Letter and the Fee Letter as required by applicable law or
compulsory legal process or as requested by a governmental authority (in which
case you agree, to the extent you are permitted to do so under applicable law,
to inform the Commitment Parties promptly thereof), (iv) following the Closing
Date, the existence of this Amended & Restated Commitment Letter and information
about the Incremental Term Loan Facility to market data collectors, similar
services providers to the lending industry, and service providers to the
Commitment Parties and the Lenders in connection with the administration and
management of the Incremental Term Loan Facility and (v) the information
contained in Annex A to Moody’s and S&P; provided that such information is
supplied to Moody’s and S&P only on a confidential basis after consultation with
the Commitment Parties.

 

Each Commitment Party agrees that it will treat as confidential, and use only
for purposes of the transactions contemplated hereby, all information provided
to it hereunder by or on behalf of you, the Target or any of your or their
respective subsidiaries or affiliates; provided, however, that nothing herein
will prevent the Commitment Parties or any of the Commitment Parties’ respective
affiliates from

 

7

--------------------------------------------------------------------------------


 

disclosing, or using, any such information (a) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees to inform you promptly thereof to the
extent not prohibited by law), (b) upon the request or demand of any regulatory
authority purporting to have jurisdiction over such person or any of its
affiliates (in which case, other than in the case of regulatory examinations,
such person agrees to inform you promptly thereof to the extent not prohibited
by law), (c) to the extent that such information is publicly available or
becomes publicly available other than by reason of disclosure by such Commitment
Party or any of the persons described in clause (d) of this sentence in breach
of this Amended & Restated Commitment Letter, (d) to such person’s affiliates
and their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective
Lenders, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the Borrower, any Guarantor or
their respective obligations under the Incremental Term Loan Facility, in each
case, who are advised of the confidential nature of such information, (f) to
Moody’s and S&P and other rating agencies or to market data collectors as
determined by the Commitment Parties; provided that such information is limited
to Annex A and is supplied only on a confidential basis, (g) received by such
person on a non-confidential basis from a source (other than you, the Target or
any of your or their affiliates, advisors, members, directors, employees, agents
or other representatives) not known by such person to be prohibited from
disclosing such information to such person by a legal, contractual or fiduciary
obligation, (h) to the extent that such information was already in such
Commitment Party’s possession or is independently developed by such Commitment
Party, without use of information otherwise subject hereto or (i) for purposes
of establishing a “due diligence” defense; provided that (x) the disclosure of
any such information to any potential or prospective Lenders or participants
referred to in clause (e) above shall be made subject to the acknowledgment and
acceptance by such prospective Lender or participant that such information is
being disseminated on a confidential basis (on substantially similar terms set
forth in this paragraph or as is otherwise reasonably acceptable to you and the
Commitment Parties, including, without limitation, as agreed in any marketing
materials) in accordance with the standard syndication processes of the Lead
Arrangers or in respect of marketing materials and related written materials
distributed through the Platform, shall in any event require “click through” or
other affirmative actions on the part of the recipient to access such
information and (y) no such disclosure shall be made by the Commitment Parties
to any Disqualified Institution.  Each Commitment Party’s obligations under this
provision shall remain in effect until the earlier of (i) one year from the
Original Commitment Letter Date and (ii) the date the definitive Loan Documents
are entered into by such Commitment Party, at which time any confidentiality
undertaking in the definitive Loan Documents shall supersede this provision.

 

8.                                      Absence of Fiduciary Relationship;
Affiliates; Etc.

 

As you know, each Commitment Party (together with their respective affiliates,
the “Investment Banks”) is a full service financial institution engaged, either
directly or through its affiliates, in a broad array of activities, including
commercial and investment banking, financial advisory, market making and
trading, investment management (both public and private investing), investment
research, principal investment, financial planning, benefits counseling, risk
management, hedging, financing, brokerage and other financial and non-financial
activities and services globally.  In the ordinary course of its various
business activities, each Investment Bank, and funds or other entities in which
each Investment Bank invests or with which they co-invest, may at any time
purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for its own account and for the accounts of its
customers.  In addition, each Investment Bank may at any time communicate
independent recommendations and/or publish or express independent research views
in respect of such assets, securities or instruments.  Any of the aforementioned
activities may involve or relate to assets, securities and/or instruments of the
Borrower,

 

8

--------------------------------------------------------------------------------


 

the Target and/or other entities and persons which may (i) be involved in
transactions arising from or relating to the arrangement contemplated by this
Amended & Restated Commitment Letter or (ii) have other relationships with you,
the Target or your or its affiliates.  In addition, each Investment Bank may
provide investment banking, commercial banking, underwriting and financial
advisory services to such other entities and persons.  The arrangement
contemplated by this Amended & Restated Commitment Letter may have a direct or
indirect impact on the investments, securities or instruments referred to in
this paragraph, and employees working on the financing contemplated hereby may
have been involved in originating certain of such investments and those
employees may receive credit internally therefor.  Although an Investment Bank
in the course of such other activities and relationships may acquire information
about the transaction contemplated by this Amended & Restated Commitment Letter
or other entities and persons which may be the subject of the financing
contemplated by this Amended & Restated Commitment Letter, no Investment Bank
shall have any obligation to disclose such information, or the fact that such
Investment Bank is in possession of such information, to you or to use such
information on your behalf.

 

Consistent with the Investment Banks’ policies to hold in confidence the affairs
of its customers, no Investment Bank will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Amended &
Restated Commitment Letter to any of its other customers.  Furthermore, you
acknowledge that no Investment Bank or any of their respective affiliates has an
obligation to use in connection with the transactions contemplated by this
Amended & Restated Commitment Letter, or to furnish to you, confidential
information obtained or that may be obtained by it from any other person.

 

The Investment Banks may have economic interests that conflict with those of the
Borrower, the Target, your or their equity holders and/or your or their
affiliates.  You agree that each Investment Bank will act under this Amended &
Restated Commitment Letter as an independent contractor and that nothing in this
Amended & Restated Commitment Letter, the Fee Letter or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Investment Bank, on the one hand, and you, your equity
holders or your affiliates, on the other hand.  You acknowledge and agree that
the transactions contemplated by this Amended & Restated Commitment Letter and
the Fee Letter (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between such Investment
Bank, on the one hand, and you, on the other, and in connection therewith and
with the process leading thereto, (i) no Investment Bank has assumed an advisory
or fiduciary responsibility in favor of you, your equity holders or your
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Investment Bank has advised, is currently advising
or will advise you, your equity holders or your affiliates on other matters) or
any other obligation to you except the obligations expressly set forth in this
Amended & Restated Commitment Letter and the Fee Letter and (ii) each Investment
Bank is acting solely as a principal and not as an agent or fiduciary of the
Borrower, your management, equity holders, affiliates, creditors or any other
person.  The Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Investment Bank has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to it, in connection with such
transactions or the process leading thereto.  In addition, each Commitment Party
may employ the services of its affiliates in providing services and/or
performing its or their obligations hereunder and may exchange with such
affiliates information concerning you, your affiliates, the Target and other
companies that may be the subject of this arrangement, and such affiliates of
such Commitment Party will be entitled to the benefits afforded to such
Commitment Party hereunder.

 

In addition, please note that the Investment Banks do not provide accounting,
tax or legal advice.

 

9

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the date of
termination of the Acquisition Agreement and (iii) June 18, 2019, in each case,
unless the closing of the Incremental Term Loan Facility, on the terms and
subject to the conditions contained herein, has been consummated on or before
such date.  You may terminate this Amended & Restated Commitment Letter and our
commitments hereunder at any time without penalty or obligation, subject to the
provisions of the immediately succeeding paragraph.

 

The provisions set forth under Sections 3, 4, 5, 7 (limited to the first
paragraph thereof) and 8 hereof and this Section 9 (other than any provision
therein that expressly terminates upon execution of the definitive Loan
Documents) and the provisions of the Fee Letter will remain in full force and
effect regardless of whether definitive Loan Documents are executed and
delivered.  The provisions set forth in the Fee Letter and under Sections 5, 7
and 8 hereof and this Section 9 will remain in full force and effect
notwithstanding the expiration or termination of this Amended & Restated
Commitment Letter or the Commitment Parties’ commitments and agreements
hereunder. Notwithstanding the previous two sentences, if definitive Loan
Documents are executed and delivered, the provisions of Section 5, and the
second paragraph of Section 7 shall be superseded to the extent covered by the
corresponding provisions of the Loan Documents and shall no longer be of any
further force or effect.

 

Each of the parties hereto agrees that this Amended & Restated Commitment Letter
is a binding and enforceable agreement with respect to the subject matter
contained herein, including an agreement to negotiate promptly in good faith the
Loan Documents by the parties hereto in a manner consistent with this Amended &
Restated Commitment Letter, it being acknowledged and agreed that the
commitments provided hereunder are subject to the conditions precedent expressly
described in Annex B.  Reasonably promptly after the execution of this Amended &
Restated Commitment Letter, the parties hereto shall proceed with the
negotiation of the Loan Documents for the purpose of executing and delivering
the Loan Documents no later than the consummation of the Acquisition.

 

Each party hereto, for itself and its affiliates, agrees that any suit or
proceeding arising in respect of this Amended & Restated Commitment Letter or
the Commitment Parties’ commitments or agreements hereunder or under the Fee
Letter will be tried exclusively in any Federal court of the United States of
America sitting in the Borough of Manhattan or in any state court located in the
City and County of New York, and each party hereto hereby submits to the
exclusive jurisdiction of, and to venue in, such court.  Any right to trial by
jury with respect to any action or proceeding arising in connection with or as a
result of either the Commitment Parties’ commitments or agreements or any matter
referred to in this Amended & Restated Commitment Letter or the Fee Letter is
hereby waived by the parties hereto.  Each party hereto, for itself and its
affiliates, agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Service of any process, summons, notice
or document by registered mail or overnight courier addressed to any of the
parties hereto at the addresses above shall be effective service of process
against such party for any suit, action or proceeding brought in any such
court.  This Amended & Restated Commitment Letter and the Fee Letter will be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of laws.

 

The Commitment Parties hereby notify the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) the Commitment Parties and each
Lender may be required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors, which information includes the name and
address of the Borrower and each of the Guarantors and other information that
will allow the Commitment Parties

 

10

--------------------------------------------------------------------------------


 

and each Lender to identify the Borrower and each of the Guarantors in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Commitment Parties and
each Lender.

 

This Amended & Restated Commitment Letter may be executed in any number of
counterparts, each of which when executed will be an original, and all of which,
when taken together, will constitute one agreement.  Delivery of an executed
counterpart of a signature page of this Amended & Restated Commitment Letter by
facsimile transmission or electronic transmission (in pdf format) will be
effective as delivery of a manually executed counterpart hereof.  This Amended &
Restated Commitment Letter and the Fee Letter are the only agreements that have
been entered into among the parties hereto with respect to the Incremental Term
Loan Facility and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Incremental Term Loan Facility.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Amended & Restated Commitment Letter, together, if not previously executed and
delivered, with the Fee Letter before 11:59 p.m. New York City time on
September 24, 2018, whereupon this Amended & Restated Commitment Letter and the
Fee Letter will become binding agreements between you and the Commitment
Parties.  If this Amended & Restated Commitment Letter and the Fee Letter have
not been signed and returned as described in the preceding sentence by such
date, this offer will terminate on such date.  We look forward to working with
you on this transaction.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

By:

/s/ James S. Wolfe

 

 

Name: James S. Wolfe

 

 

Title: Managing Director, Head of Global Leveraged Finance

 

Signature Page to Project Patriot A&R Commitment Letter

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Jeremy Hazan

 

 

Name: Jeremy Hazan

 

 

Title: Managing Director

 

Signature Page to Project Patriot A&R Commitment Letter

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

VICTORY CAPITAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Terrence Sullivan

 

 

Name: Terrence Sullivan

 

 

Title: Chief Financial Officer

 

 

Signature Page to Project Patriot A&R Commitment Letter

 

--------------------------------------------------------------------------------


 

Annex A

 

Summary of the Incremental Term Loan Facility

 

This Summary outlines certain terms of the Incremental Term Loan Facility
referred to in the Amended & Restated Commitment Letter, of which this Annex A
is a part.  Certain capitalized terms used herein are defined in the Amended &
Restated Commitment Letter.

 

Borrower:

 

Victory Capital Holdings, Inc., a Delaware corporation (the “Borrower”).

 

 

 

Guarantors:

 

Each of the Borrower’s existing and subsequently acquired or organized domestic
subsidiaries party to a Loan Guaranty (as defined in the Existing Credit
Agreement) (collectively, the “Guarantors”) will guarantee (the “Guarantee”) all
obligations under the Incremental Term Loan Facility on an equal and ratable
basis with all other Secured Obligations (as defined in the Existing Credit
Agreement) (it being understood and agreed that the Target and its subsidiaries
shall provide guaranties of the obligations under the Existing Credit Agreement
on the terms provided (and to the extent required) by Section 5.11 of the
Existing Credit Agreement and the definition of “Permitted Acquisition” in the
Existing Credit Agreement).

 

 

 

Purpose/Use of Proceeds:

 

The proceeds of the Incremental Term Loan Facility will be used to fund, in
part, the Acquisition and the payment of fees, commissions and expenses in
connection with the Acquisition and the Incremental Term Loan Facility.

 

 

 

Joint Lead Arrangers and

 

 

Joint Bookrunners:

 

RBC Capital Markets, LLC (“RBCCM”) and Barclays Bank PLC (“Barclays”) (in their
capacities as joint lead arrangers and bookrunners, the “Lead Arrangers”).

 

 

 

Administrative

 

 

Agent:

 

Royal Bank of Canada (in such capacity, the “Administrative Agent”).

 

 

 

Lenders:

 

Royal Bank and/or other financial institutions selected by the Lead Arrangers,
with the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) (each, a “Lender” and, collectively, the “Lenders”), excluding
Disqualified Institutions.

 

 

 

Amount of

 

 

Incremental Term

 

 

Loan Facility:

 

$265.0 million of senior secured incremental first lien term loans (the
“Incremental Term Loans”) to be made available to the Borrower pursuant to
Section 2.22 of the Existing Credit Agreement; provided, that the amount of
Incremental Term Loans funded on the Closing Date shall not exceed the
Incremental Cap (as defined in the Existing Credit Agreement). For the avoidance
of doubt, for purposes of the

 

Annex A-1

--------------------------------------------------------------------------------


 

 

 

foregoing, clause (c) of the definition of “Incremental Cap” shall be computed,
pursuant to the terms of the Existing Credit Agreement, using the First Lien
Leverage Ratio calculated on a Pro Forma Basis for the most recently ended Test
Period as of the date hereof.

 

 

 

Availability:

 

The Incremental Term Loans shall be available in a single drawing on the Closing
Date.

 

 

 

Maturity:

 

The final maturity of the Incremental Term Loan Facility shall be the same as
the Initial Term Loan Maturity Date, February 12, 2025 (the “Maturity Date”).

 

 

 

Closing Date:

 

The date on which the borrowings under the Incremental Term Loan Facility are
made and the Acquisition is consummated (the “Closing Date”).

 

 

 

Amortization:

 

The outstanding principal amount of the Incremental Term Loan Facility will be
payable in equal quarterly amounts aggregating 1% per annum, with the remaining
balance due on the Maturity Date, as may be adjusted in such a manner as is
required to keep any loans under the Incremental Term Loan Facility fungible
with the Initial Term Loans.

 

 

 

Interest Rate:

 

All amounts outstanding under the Incremental Term Loan Facility will bear
interest, at the Borrower’s option, as follows:

 

 

 

 

 

(a)                                 at the Alternate Base Rate plus 1.75% per
annum; or

 

 

 

 

 

(b)                                 at the LIBO Rate plus 2.75% per annum (the
foregoing clauses (a) and (b), the “Applicable Rate”).

 

 

 

 

 

As used herein, the terms “Alternate Base Rate” and “LIBO Rate” are used as
defined in the Existing Credit Agreement, and the basis for calculating accrued
interest and the interest periods for loans bearing interest at LIBO Rate will
be in accordance with the terms of the Existing Credit Agreement subject to a
LIBO Rate “floor” of 0% for the Incremental Term Loan Facility.

 

 

 

Voluntary Prepayments:

 

Voluntary prepayments of the Incremental Term Loans may be made on the same
terms provided for the Term Loans under and as defined in the Existing Credit
Agreement, subject to the “Call Premium” set forth below.

 

 

 

Mandatory Prepayments:

 

Mandatory prepayments of Incremental Term Loans shall be required, and shall be
applied, in the manner currently provided for the Term Loans under and as
defined in the Existing Credit Agreement.

 

 

 

Call Premium:

 

In the event that, on or prior to the date that is six months following the
Closing Date, (A) any loans under the Existing Term Loan Facility (“Initial Term
Loans”) or Incremental Term Loans are refinanced in a Repricing Transaction, or
(B) any amendment, waiver or other

 

Annex A-2

--------------------------------------------------------------------------------


 

 

 

modification of or to the Existing Credit Agreement is effected that constitutes
a Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable lenders (in each case, including
in connection with any mandatory assignment), (I) in the case of clause (A), a
premium of 1.00% of the aggregate principal amount of the Initial Term Loans
and/or Incremental Term Loans so refinanced and (II) in the case of clause (B),
a fee equal to 1.00% of the aggregate principal amount of the Initial Term Loans
and/or Incremental Term Loans that are the subject of such Repricing Transaction
outstanding immediately prior to such Repricing Transaction.

 

 

 

 

 

“Repricing Transaction” shall have the meaning assigned to such term in the
Existing Credit Agreement (including with respect to exclusions for Change of
Control, Qualifying IPO and Transformative Acquisitions), with modifications to
include the Incremental Term Loans as Initial Term Loans thereunder

 

 

 

Security:

 

The Incremental Term Loan Facility and the guarantees thereof as described above
shall be required to be secured pursuant to the Collateral Documents (as defined
in the Existing Credit Agreement) on a pari passu basis with all other Secured
Obligations (as defined in the Existing Credit Agreement) under the Security
Agreement (as defined in the Existing Credit Agreement) (it being understood
that the Target and its subsidiaries shall pledge Collateral (as defined in the
Existing Credit Agreement) to secure their guaranties of the obligations under
the Existing Credit Agreement on the terms provided (and to the extent required)
by Section 5.11 of the Existing Credit Agreement and the definition of
“Permitted Acquisition” in the Existing Credit Agreement).

 

 

 

Representations and

 

 

Warranties:

 

Identical to those contained in the Existing Credit Agreement.

 

 

 

Covenants:

 

The definitive Facility Documents for the Incremental Term Loan Facility will
contain affirmative and negative covenants identical to those contained in the
Existing Credit Agreement.

 

 

 

Events of Default:

 

Identical to those contained in the Existing Credit Agreement.

 

 

 

Conditions Precedent to Initial

 

 

Borrowings:

 

The several obligations of the Lenders to make, or cause one of their respective
affiliates to make, loans under the Incremental Term Loan Facility on the
Closing Date will be subject only to the conditions precedent listed on Annex B
attached to the Commitment Letter.

 

 

 

Assignments and Participations:

 

The Borrower may not assign its rights or obligations under the Incremental Term
Loan Facility. Following the funding of the Incremental Term Loans on the
Closing Date, any Lender may assign, and may sell participations in, its rights
and obligations under the Incremental Term Loan Facility on the same basis as is
currently

 

Annex A-3

--------------------------------------------------------------------------------


 

 

 

provided for the Term Loans under and as defined in the Existing Credit
Agreement.

 

 

 

Jurisdiction:

 

The Incremental Term Loan Facility will provide that the Borrower and the
Guarantors will submit to the exclusive jurisdiction and venue of the federal
and state courts of the State of New York (except to the extent the
Administrative Agent or any Lender requires submission to any other jurisdiction
in connection with the exercise of any rights under any security document or the
enforcement of any judgment) and will waive any right to trial by jury. New York
law will govern the Loan Documents, except with respect to certain security
documents where applicable local law is necessary for enforceability or
perfection.

 

 

 

EU Bail-In Provisions:

 

The Incremental Term Loan Facility will be subject to Section 9.23 of the
Existing Credit Agreement in all respects.

 

 

 

Counsel to the Lead Arrangers:

 

Paul Hastings LLP.

 

Annex A-4

--------------------------------------------------------------------------------


 

Annex B

 

Summary of Conditions Precedent to the Incremental Term Loan Facility

 

This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Incremental Term Loan Facility referred to in the Amended &
Restated Commitment Letter, of which this Annex B is a part.  Certain
capitalized terms used herein are defined in the Amended & Restated Commitment
Letter.

 

1.                                      Acquisition.  The proceeds from
borrowings made on the Closing Date pursuant to the Incremental Term Loan
Facility, together with other available cash resources, will be sufficient to
pay the cash consideration for the Acquisition and all related fees, commissions
and expenses.  The Acquisition shall have been consummated pursuant to the
Purchase Agreement, dated as of the Original Commitment Letter Date (including
the exhibits, annexes and schedules thereto, the “Acquisition Agreement”), among
the Borrower, Harvest Volatility Management, LLC, a Delaware limited liability
company, the persons listed on Annex A thereto (collectively, the “Members” and
each, individually, a “Member”) and Curtis F. Brockelman, Jr. and LPC Harvest,
LP each solely in their joint capacity as Members’ Representative (as defined
therein), without giving effect to any modifications, consents, amendments or
waivers thereto that are materially adverse to the Lenders or the Lead Arrangers
unless consented to by the Lead Arrangers (such consent not to be unreasonably
withheld, conditioned or delayed); it being understood that (i) any change in
the purchase price made in accordance with the provisions of the Acquisition
Agreement (as in effect on the Original Commitment Letter Date) will not be
deemed materially adverse to the Lenders or the Lead Arrangers, (ii) any
decrease in the purchase price will not be deemed materially adverse to the
Lenders or the Lead Arrangers so long as any such reduction is applied to reduce
the commitments under the Incremental Term Loan Facility on a dollar for dollar
basis and (iii) any substantive modification, consent, amendment or waiver of
the definition of “Company Material Adverse Effect” shall be deemed materially
adverse to the Lenders and the Lead Arrangers.

 

2.                                      Refinancing.  Concurrently with the
consummation of the Acquisition, all pre-existing indebtedness of the Target and
its subsidiaries shall have been repaid or repurchased in full, all commitments
relating thereto shall have been terminated, and all liens or security interests
related thereto shall have been terminated or released, in each case on terms
reasonably satisfactory to the Lead Arrangers other than (x) any indebtedness of
the Target or its subsidiaries and liens on assets of the Target or its
subsidiaries, in each case, that are permitted to remain outstanding pursuant to
the Acquisition Agreement, and (y) any other indebtedness and liens approved by
the Lead Arrangers in their reasonable discretion (the “Refinancing”), and no
new indebtedness shall be incurred on the Closing Date by the Borrower, the
Target or their respective subsidiaries other than the Incremental Term Loan
Facility.

 

3.                                      Financial Information.  The Lead
Arrangers shall have received (i) the audited consolidated balance sheet of the
Target and its subsidiaries as of, and the related consolidated statements of
income, retained earnings and cash flows for (a) the years ended December 31,
2016 and December 31, 2017 (it being acknowledged that the Lead Arrangers have
received the required financial statements of the Target and its subsidiaries
required pursuant to this clause (i)(a)) and (b) each subsequent fiscal year
ended at least 120 days prior to the Closing Date and (ii) the unaudited
consolidated balance sheet of the Target and its subsidiaries as of, and the
related unaudited statements of income, retained earnings and cash flows,
respectively, for each fiscal quarter (other than the fourth fiscal quarter)
ended after the date of the most recent audited financial statements described
in clause (i)(a) and at least 45 days prior to the Closing Date (it being
acknowledged that the Lead Arrangers have received the required financial
statements of

 

Annex B-1

--------------------------------------------------------------------------------


 

the Target and its subsidiaries required pursuant to this clause (ii) for the
fiscal quarters ended March 31, 2018 and June 30, 2018).

 

4.                                      Pro Forma Financial Statements.  The
Lead Arrangers shall have received a pro forma consolidated balance sheet, and
related pro forma consolidated statement of operations, of the Borrower and its
subsidiaries as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days (or 90
days in case such four-fiscal quarter period is the end of the Borrower’s fiscal
year) prior to the Closing Date, prepared in good faith after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
the statement of operations); provided that no such pro forma financial
statement shall be required to (x) include adjustments for purchase accounting
(including adjustments of the type contemplated by the Financial Accounting
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R)) or (y) be prepared in compliance with Regulation S-X of
the Securities Act.

 

5.                                      Material Adverse Effect.  Since the
Original Commitment Letter Date, there shall have been no Company Material
Adverse Effect (as defined in the Acquisition Agreement).

 

6.                                      Payment of Fees.  To the extent required
to be paid on the Closing Date by the Amended & Restated Commitment Letter or
the Fee Letter, all fees payable to the Commitment Parties, the Administrative
Agent or the Lenders and all expenses (including legal fees and expenses) of the
Lead Arrangers and the Administrative Agent in connection with the Transactions
shall have been paid to the extent invoiced in reasonable detail at least two
business days prior to the Closing Date.

 

7.                                      Minimum Marketing Period.  The Borrower
shall provide the Lead Arrangers with a period of at least 15 consecutive
business days following receipt of the financial information set forth in
paragraphs 3 and 4 above (the “Marketing Period”); provided that (a) if the
Marketing Period has not ended by December 14, 2018, it shall not begin before
January 2, 2019 and (b) the Marketing Period will exclude November 23, 2018 as a
business day.  If at any time the Borrower in good faith reasonably believes
that it has delivered the financial information set forth in paragraphs 3 and 4
above, it shall deliver to the Lead Arrangers written notice to that effect,
stating when it believes it completed such delivery and the date of commencement
of the Marketing Period (which date of commencement shall not be earlier than
the date of delivery of such notice) (such notice, the “Marketing Period
Notice”).  The Marketing Period shall commence on the date specified in the
Marketing Period Notice, unless the Lead Arrangers in good faith reasonably
believe that the Borrower has not completed delivery of such information and,
within two business days after its receipt of the Marketing Period Notice, the
Lead Arrangers deliver a written notice to the Borrower to that effect (stating
with specificity which information has not been delivered).

 

8.                                      Customary Closing Documents.  The
Administrative Agent shall have received (in each case subject to the Limited
Conditionality Provisions): (i) delivery of execution copies of the Facility
Documents as executed by the parties thereto (it being understood that, in the
case of the Target and its subsidiaries, the Facility Documents shall be
executed thereby, delivered to the Administrative Agent in escrow and available
for delivery concurrently with the consummation of the Acquisition) and
including all documents and instruments required to create and perfect the
Administrative Agents’ security interests in the Collateral and, if applicable,
be in proper form for filing; (ii) customary legal opinions from counsel to the
Loan Parties; (iii) customary corporate records and documents from public
officials; (iv) customary lien searches for the Loan Parties;

 

Annex B-2

--------------------------------------------------------------------------------


 

(v) customary officer’s certificates, including with respect to compliance with
the requirements set forth in Section 2.22(a) of the Existing Credit Agreement;
(vi) customary evidence of corporate authority with respect to officers
executing the Facility Documents for the Loan Parties; (vii) a solvency
certificate from the chief financial officer of the Borrower in substantially
the form set forth in Exhibit M to the Existing Credit Agreement (with
appropriate modifications to refer to the Incremental Term Loans and the
Transactions), certifying that the Borrower and its subsidiaries are, on a
consolidated basis, solvent; and (viii) a customary notice of borrowing.

 

9.                                      Certain Information. The Administrative
Agent will have received at least three (3) business days prior to the Closing
Date all documentation and other information about the Borrower, the Target and
any subsidiaries of the Target that will become a Borrower or Guarantor under
the Incremental Term Loan Facility required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested from the Borrower at least
ten (10) business days prior to the Closing Date.

 

10.                               Representations and Warranties.  On the
Closing Date, (i) the Specified Acquisition Agreement Representations shall be
accurate in all material respects (without duplication of any materiality
qualifier set forth therein) to the extent provided in the Limited
Conditionality Provisions, and (ii) the Specified Representations shall be
accurate in all material respects (without duplication of any materiality
qualifier set forth therein).

 

11.                               No Event of Default. No Event of Default under
Section 7.01(a), (f) or (g) of the Existing Credit Agreement shall have occurred
and be continuing or would result therefrom.

 

Annex B-3

--------------------------------------------------------------------------------